Citation Nr: 0522173	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  97-27 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 18, 1971 to 
December 15, 1971.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(the RO).

In June 2000, the Board issued a decision determining that 
new and material evidence had not been submitted to reopen 
claims of entitlement to service connection for a right knee 
disability and a left shoulder disability.  The veteran 
subsequently appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2001, VA's Office of General Counsel filed an 
unopposed motion requesting that the Court vacate the Board's 
June 2000 decision and remand the case to ensure compliance 
with the then recently enacted Veterans Claims Assistance Act 
of 2000 (VCAA).  The Court granted the motion in a February 
2001Order and vacated the June 2000 Board decision.  The case 
was then returned to the Board.

In a decision dated August 28, 2001, the Board again declined 
to reopen the veteran's claims.  The veteran duly appealed 
the Board's decision to the Court, and in September 2002, 
counsel for the veteran and VA filed a Joint Motion for 
Remand.  An Order of the Court dated in October 2002 granted 
the motion and vacated the Board's August 2001 decision.  The 
case was remanded to the Board for further development, 
readjudication and disposition in accordance with the Court's 
Order.

In January 2003, the Board contacted the veteran's attorney, 
inviting the submission of additional evidence and argument.  
In March 2003, the veteran through counsel submitted 
additional medical evidence directly to the Board.  Based in 
part on the additionally-submitted evidence, the Board 
reopened the veteran's service connection claims in a June 
2003 decision.  The June 2003 decision also remanded the 
claims for the purpose of obtaining additional medical 
evidence, including a VA medical examination.  After 
completing the additional development requested by the Board, 
the RO denied the veteran's service connection claims for 
left shoulder and right knee disabilities in February and 
December 2004 supplemental statements of the case (SSOCs).  
These matters are now once again before the Board.

Issues not on appeal

The June 1996 rating decision also declined to reopen the 
veteran's service connection claim for a left knee disability 
and denied his claim of entitlement to a nonservice-connected 
pension.  The veteran perfected an appeal as to these issues.  
Following the Board's June 2003 remand, the RO granted both 
claims in a December 2004 rating decision.  These matters 
have therefore been resolved and are not currently before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
[where an appealed claim for service connection is granted 
during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  The only issues 
presently on appeal are those listed on the first page of 
this decision.

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will contact the veteran if 
further action is required on his part.


FINDING OF FACT

The evidence of record indicates that the veteran's left 
shoulder disability is related to his period of active duty.  


CONCLUSION OF LAW

Service connection for a left shoulder disability is 
warranted.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a left shoulder 
disability.  He essentially contends that such is the result 
of a fall in basic training.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 1997 statement of the case (SOC) and the 
July 1998, January 2000, February 2004, and December 2004 
SSOCs of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, letters were sent to the veteran in 
October 2002 and June 2003, which were specifically intended 
to address the requirements of the VCAA.  The October 2002 
letter from the RO specifically notified the veteran that to 
support a claim for service connection, the evidence must 
show " [a]n injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease;" a "current 
physical or mental disability;" and a "relationship between 
your current disability and an injury, disease, or event in 
service" (emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the June 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[s]ervice medical records," "VA 
out patient [sic] treatment records and examinations," and 
"[a]ny Federal Government Agency records that have been 
cited by you."  The October 2002 letter further informed the 
veteran that VA "will request  . . . medical evidence for 
you if you tell us about it . . . we may also try to get this 
evidence for you by requesting a medical opinion from a VA 
doctor, or you can give us a medical opinion from your own 
doctor."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The June 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the October 2002 letter instructed the veteran 
to "[p]lease send us evidence showing your claimed 
disabilities have been treated since your discharge from 
service.  The best types of evidence are statements from 
doctors who have treated you since discharge.  The statements 
should show dates of examination or treatment, findings, and 
diagnosis."  Additionally, the veteran was advised to "take 
the enclosed VA Form 21-4142, Authorization for Release of 
Information [sic] to any doctor or facility for their release 
of your treatment records and have them furnish this evidence 
to us.  If you are having difficulty obtaining these records, 
it is still your responsibility to support your claim."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The October 2002 letter included notice that "if you have 
other medical records you would like us to review which you 
have not yet provided, please furnish the records as soon as 
possible."  This request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board additionally notes that even though the October 
2002 and June 2003 letters requested a response within 30 
days, they also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
The one-year period identified in each letter has since 
elapsed.

The veteran's claim was readjudicated by the RO in the 
February 2004 SSOC, prior to the expiration of the one-year 
period following the June 2003 notification of the veteran of 
the evidence necessary to substantiate his claim.  However, 
this does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in June 1996.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board notes, however, that such action was a 
practical and legal impossibility because the initial 
adjudication of the claim in June 1996 predated the enactment 
of the VCAA in November 2000.  VA's General Counsel has 
determined that failure to provide VCAA notice in such 
circumstances does not constitute error.  See VAOPGCPREC 7-04 
[failure to provide VCAA notice prior to the enactment of the 
VCAA does not constitute error].  Following VCAA notice 
compliance action, the claim was readjudicated, and SSOCs 
were provided to the veteran in February and December 2004.  
Thus, any concerns expressed by the Court in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have been rectified by the subsequent readjudication 
of the claim.  Therefore, there is no prejudice to the 
veteran in proceeding to consider his claim on the merits.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, various 
private treatment records, and the reports of multiple VA 
examinations.  The veteran and his attorney have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a hearing 
before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.





Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence").  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

Factual Background

Service medical records fail to note a left shoulder 
disability of any kind on induction into service.  Ten days 
later, the veteran was treated for an anterior dislocation of 
the left shoulder.  At the time, he gave a history of two 
prior left shoulder dislocations: one while playing 
basketball in 1967, and the other playing football in 1968.  
A diagnosis of recurrent left shoulder dislocation was 
rendered, and the veteran was placed on physical profile 
pending a Medical Board evaluation for a separate bilateral 
knee disability.  On separation from active duty, a diagnosis 
of recurrent left shoulder dislocation was again rendered.  
In the accompanying report of the veteran's medical history, 
the examiner without explanation or analysis indicated that 
this disability existed prior to service, and was not 
aggravated therein.

Following service, the veteran filed a number of service 
connection claims for a left shoulder disability, each of 
which was denied.  The RO's denials of service connection for 
the left shoulder disability were based primarily on the 
service medical records which, as noted immediately above, 
included a diagnosis of recurrent dislocation of the left 
shoulder and a note on the separation examination that this 
disability existed prior to service, and was not aggravated 
therein.  

Medical records following service include a statement from a 
private physician, who noted that the veteran had reported 
dislocating his left shoulder in 1971 while in service, and 
again after a December 1971 fall.  More recently submitted 
evidence includes VA outpatient treatment records dated from 
1992 to 1997, which are essentially negative for any 
complaint or treatment related to the left shoulder, and the 
report of a VA medical examination conducted in April 1996.  
During that examination, the veteran reported a history of a 
left shoulder dislocation in 1971, but the VA examiner was 
unable to find any evidence of a previous dislocation.  
X-rays of the left shoulder revealed normal-appearing 
mineralization and alignment without fracture or osseous 
lesions.  

Additional medical records submitted in connection with the 
present appeal include medical records from Advocates for the 
Disabled, an organization that apparently assisted the 
veteran in obtaining Supplemental Security Income (SSI) 
benefits.  These records consisted primarily of psychiatric 
and psychological evaluations of the veteran.  Also included 
were several physical examinations, which appear to relate 
primarily to back and foot problems.  Although there appear 
to be several general references to "multiple orthopedic 
problems," arthritis, and problems in the lower extremities, 
these records appear to be negative for any specific findings 
regarding the left shoulder.  

Also submitted were medical records from the Phoenix Health 
Care system, which included a June 1997 clinical note 
indicating a diagnosis of arthritis of the left leg with 
swelling and a history of left knee surgeries.  Again, the 
left shoulder was not mentioned.

Other pertinent evidence includes the transcript of the 
veteran's October 1997 hearing at the RO.  The veteran 
testified that he injured his left shoulder in service when 
he fell down steps two weeks into basic training.  He 
asserted that he had never had a left shoulder problem prior 
to service and that his in-service injury had been the first 
to his left shoulder.

The evidence also includes the report of a private medical 
examination conducted in March 2003 by B.S., M.D.  In this 
report, Dr. B.S. provided a detailed review of the relevant 
lay and medical evidence summarized above, which clearly 
reflects that he had access to and reviewed the evidence 
contained in the veteran's claims file.  Based on this review 
of the veteran's medical history together with the results of 
the clinical-physical examination, the examiner diagnosed the 
veteran with a history of "recurrent dislocation of the left 
shoulder with residual subjective complaints of pain, 
weakness, and stiffness."  

Following the Board's June 2003 reopening of the claim and 
subsequent remand, the veteran further submitted treatment 
records from his chiropractor which indicate continued 
complaints of pain and tenderness in the left shoulder with 
decreased range of motion, muscle tightness, and chronic 
anterior subluxation.

On VA examination in September 2003, the veteran again 
complained of daily pain in the left shoulder.  Physical 
examination revealed tenderness in the left shoulder joint on 
palpation with pain also noted on the extremes of range of 
motion.  Although muscle strength was found to be 5/5 and X-
rays were essentially negative, the examiner noted that 
"slight to moderate" functional impairment was present.  
After restating much of the evidence regarding the left 
shoulder contained in the service medical records, the 
examiner concluded that "no permanent damage was done to 
[the veteran's] preexisting condition . . . [the l]eft 
shoulder [is] therefore not related to military service."

Analysis

The veteran is seeking service connection for a left shoulder 
disability to include recurrent dislocation and resulting 
pain, stiffness, and decreased range of motion.  As noted 
above, in order for service connection to be granted, three 
elements must be present: (1) a current disability; (2) in-
service incurrence of such disability; and (3) medical nexus.  
See Hickson, supra.

In the instant case, although at time no disability has been 
identified the claims file does contain a diagnosis of 
recurrent left shoulder dislocation.  Hickson element (1) has 
therefore arguably been satisfied.

With respect to Hickson element (2), disease or injury in 
service, the Board notes that the claim has been denied on 
multiple occasions on the grounds that the veteran's left 
shoulder disability existed prior to service and was not 
aggravated by service.    

The Board notes that there is no report of a left shoulder 
disability of any kind on the veteran's induction 
examination.  The presumption of soundness is therefore 
applicable to this case.  See 38 U.S.C.A. § 1111 (West 2002); 
see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 
38 C.F.R. § 3.304(b).  As noted in the law and regulations 
section above, to overcome the presumption of soundness, VA 
must show by clear and unmistakable (i.e. undebatable) 
evidence that the veteran's left shoulder condition 
preexisted service.  See Wagner and Cotant, both supra.  

The primary evidence relied upon to overcome the presumption 
in the prior denials has consisted mainly of: (1) statements 
made by the veteran contained in the service medical records 
whereby he reported two left shoulder dislocations prior to 
service, and (2) the unexplained determination by the in-
service examiner (repeated as it was by the September 2003 VA 
examiner and Dr. B.S.) that the veteran's left shoulder 
condition preexisted service.  After reviewing this evidence, 
the Board finds that such is insufficient to overcome the 
presumption of soundness.  

The veteran's statements to the effect that he dislocated his 
left shoulder on two occasions prior to service, without 
supporting contemporaneous treatment records or a supporting 
medical opinion, is not enough to overcome the presumption of 
soundness.  The Court has held on multiple occasions that lay 
statements by a veteran concerning a preexisting condition, 
alone, are not sufficient to rebut the presumption of 
soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 
(1999) [recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners]; Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) [a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service]; Crowe v. Brown, 7 Vet. 
App. 238 (1995) [supporting medical evidence is needed to 
establish the presence of a preexisting condition]; see also 
Leshore v. Brown, 8 Vet. App. 406 (1995) [the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional]. 

Moreover, the bare statement by the physician who conducted 
the veteran's separation examination to the effect that the 
veteran's left shoulder condition preexisted service, 
unaccompanied as it was by any supporting rationale or 
analysis, is likewise insufficient to rebut the presumption 
of soundness.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) [bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are of no probative value]; see also 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication on the merits].  That this statement was 
repeated by subsequent examiners (also without any supporting 
rationale) is of no consequence.

VA has therefore not overcome the "onerous" burden 
necessary to rebut the presumption of soundness.  The 
veteran's in-service treatment and diagnosis of recurrent 
left shoulder dislocation is therefore sufficient to satisfy 
Hickson element (2).

Turning next to Hickson element (3), medical nexus, it is 
apparent from the record, particularly the opinion of Dr. 
B.S., that the veteran's left shoulder dislocation and 
resulting symptomatology is recurrent in nature.  Thus, it 
would appear that the veteran's current shoulder 
symptomatology is merely a recurrence of the problems 
experienced on active duty.  See 38 C.F.R. § 3.303(b) 
[chronicity and continuity of symptomatology]  

The only contrary medical opinion is that of the September 
2003 VA examiner who determined that "no permanent damage 
was done to [the veteran's] preexisting condition . . . [the 
l]eft shoulder [is] therefore not related to military 
service."  
That opinion, however, is predicated on an unestablished 
factual assertion, namely that the veteran's left shoulder 
disability preexisted service.  The examiner included no 
underlying rationale for this conclusion and failed to 
identify any supporting evidence to substantiate his opinion, 
save from the separation examination report which, as noted 
above, is of no probative value.  Indeed, the September 2003 
VA examiner only devoted a few sentences of his examination 
report to discuss the left shoulder.  His conclusion, 
unsupported as it is by the other evidence of record, is 
therefore of no probative value.  Accordingly, Hickson 
element (3) has also been met and service connection for a 
left shoulder disability is warranted.

In summary, the presumption of soundness has not been 
rebutted in this case.  All three Hickson elements have been 
met and the benefit sought on appeal is granted.

ORDER

Service connection for a left shoulder disability is granted.


REMAND

Turning now to the veteran's claim for service connection for 
a right knee disability, the Board finds that there is 
insufficient medical evidence of record to properly decide 
the claim.  The veteran's service records, particularly a 
December 1971 Medical Board report, indicate that the veteran 
was separated from service as a result of osteochondritis 
dissecans of the knees, which was determined to have existed 
prior to service and be nonservice-aggravated.  [Although 
service medical records mostly refer to left knee pathology, 
the Medical Board report refers to both knees].  

The evidence following service, however, leaves some question 
as to whether the veteran has a current right knee 
disability.  The issue, of course, is critical, as service 
connection cannot be granted in the absence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Although recent reports of pain and tenderness in the right 
knee are of record, such symptomatology has not been clearly 
associated with a particular diagnosis.  Cf. Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) [pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].  The most recent 
diagnosis of a right knee disorder is that of the April 1996 
VA examiner, who rendered a diagnosis of degenerative joint 
disease.  This diagnosis is now almost a decade old, and 
subsequent X-rays have failed to verify the April 1996 
examiner's findings or identify any other right knee 
condition.  

Moreover, while the Board's June 2003 remand specifically 
requested that the examiner determine whether a right knee 
disability was present, the subsequent VA examinations 
conducted do not clearly address the question, stating only 
generically that the right knee was not related to service.  
Because the Board's remand instructions were not fully 
complied with, and because the medical evidence is unclear 
regarding the current presence of a right knee disability, 
remand of the case for an additional VA examination is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this issue is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his right knee 
symptomatology.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  After conducting all 
clinically-indicated diagnostic testing, 
the examiner should determine if the 
veteran has a current right knee 
disability.  If the examiner finds that a 
right knee disability currently exists, 
he or she should render an opinion as to 
whether such preexisted service.  If the 
examiner finds that a right knee 
disability preexisted service, the 
examiner should render and opinion as to 
whether such was aggravated beyond its 
natural progression by any incident of 
service.

2.  VBA should then readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


